Exhibit 10.1
November 5, 2010
Ms. Kathy Crusco
1473 Sauvignon Court
Livermore, CA 94550
Re: Amendment to Offer Letter
Dear Kathy,
With respect to the Offer Letter dated March 19, 2007 (“Offer Letter”) between
you and Activant Solutions Inc. (“Activant”), we agree that, effective
November 5, 2010:

  1.   Position. You are promoted to the position of Executive Vice President
and Chief Financial Officer.     2.   Salary and Incentive Bonus. Your annual
salary will be increased to $365,000 per year and your target incentive
compensation under the Activant Amended and Restated Incentive Bonus Plan will
be increased to $182,500.     3.   Stock Options. You will be granted a stock
option for 75,000 shares under the Amended and Restated Activant Group Inc. 2006
Stock Incentive Plan, subject to the approval of the Board of Directors and your
execution of the applicable form of stock option agreement.

Except as modified by this Amendment, the Offer Letter remains in full force and
effect, with the understanding that since the date of your Offer Letter,
Activant has adopted, and you are a participant in, the Amended and Restated
Executive Severance Plan.
Please sign below to confirm your acceptance of the terms of this Amendment.
Sincerely,
ACTIVANT SOLUTIONS INC.
/s/ Pervez Qureshi

Pervez Qureshi
President and CEO
I agree to and accept the terms and conditions of this Amendment to the Offer
Letter.

         
/s/ Kathy Crusco
  November 5, 2010    
 
       
Kathy Crusco
  Date    

